Citation Nr: 1514077	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  06-33 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder, and depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, C.E., and G.G.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1975 and October 1978 to June 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  That decision denied the Veteran's petition to reopen his claim of entitlement to service connection for PTSD.  

In September 2009, sworn testimony by the Veteran and two others was provided at a videoconference hearing before the undersigned Veterans Law Judge.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In a February 2010 Board decision, it was determined that new and material evidence had been received to reopen the previously denied claim of service connection for PTSD, and the claim was remanded for additional evidentiary development, to include a contemporaneous VA examination.  The claim is now before the Board again for further appellate consideration.  

The evidence indicates that the Veteran was treated over the years for multiple psychiatric disabilities, to include PTSD, mood disorder, depressive disorder, and dysthymia.  With respect to the claim for service connection for an acquired psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified as PTSD without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Here, the Veteran filed a claim seeking service connection for PTSD in 1996, but in March 2005, he specifically filed a claim to reopen that previously denied claim and also filed for a mood disorder (which was never developed for appellate consideration as noted at the time of the Board's February 2010 remand).  Thus, pursuant to Clemons, supra, the Veteran's service connection claim is now characterized as one for an acquired psychiatric disorder, to include PTSD, mood disorder, and depressive disorder.  Clemons, supra.   

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he suffers from PTSD as a result of his active military service. Specifically, he states that he suffers from nightmares, depression, anxiety, isolation, and difficulty maintaining relationships.  He also states that during service in Vietnam, he worked as an airplane mechanic and feared for his life on occasion.  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In April 2009, a memorandum was issued regarding the Veteran's alleged stressors.  This memorandum indicated that there was insufficient information to forward to Joint Services Records Research Center (JSRRC) in order to verify the stressors.  

The Board notes that, during the course of the appeal, the regulations governing PTSD were amended, effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id.  

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  
See 38 C.F.R. § 3.304(f)(3) (2014).  

Here, the Veteran's service personnel records reflect military occupational specialties as an aircraft mechanic and later as an automobile mechanic.  The Veteran is also competent to report his experiences in service.  He has testified that when he was in Thailand, he was a crew chief and flew missions on refueling aircraft which refueled fighters in the air.  On occasion, he was in fear for his life due to being within firing distance of enemy planes  The Veteran's service personnel records reflect numerous travel vouchers or subvouchers which indicate his presence at U-Tapao Air Base, Thailand.  Therefore, the Board finds that there is sufficient evidence to find that the Veteran's claimed stressors are consistent with the places, types and circumstances of the Veteran's service.  

In regard to the Veteran's PTSD claim, the Veteran has received this diagnosis in the past, although he generally has been found to have depressive or mood disorder and not PTSD.  At any rate, no VA or private examiner has opined as to what experience(s) or circumstances on which that diagnosis was based.  The Veteran was afforded a VA examination in January 2012 where the examiner noted the Veteran's treatment of symptoms of PTSD, depression, substance abuse, and personality disorder.  Ultimately, the examiner opined that the Veteran suffered from anxiety disorder, not otherwise specified depressive disorder, substance abuse, and a personality disorder, but did not meet the criteria for a diagnosis of PTSD.  It was specifically noted that he was not exposed to a traumatic stressor during combat service.  

Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine the etiology of the Veteran's psychiatric disorders, to include PTSD and depressive disorder.  

On remand, updated VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain up to date VA treatment records pertaining to the Veteran and associate with the claims file.  

2.  Then, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disability, including PTSD, but not specifically limited to PTSD.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Any indicated psychiatric testing should be accomplished.  The VA examiner's opinion should specifically address the following:  


(a) Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis.  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

(b) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity while deployed in Thailand.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

(c) If a diagnosis of PTSD is warranted, and is not due to a fear of hostile military or terrorist activity, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based.  

(d) Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability, other than PTSD, was caused or aggravated by the Veteran's periods of active service, or whether it at least as likely as not, had its onset during service or is otherwise related to service.  

A complete explanation must be provided for all opinions.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3. Ensure that the information and opinion provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

